UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 19, 2013 COMMAND CENTER, INC. (Exact name of registrant as specified in its charter) Washington 000-53088 91-2079472 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 3901 N. Schreiber Way, Coeur d’Alene, Idaho Address of principal executive offices Zip Code Registrant’s telephone number, including area code:208-773-7450 (Former name or former address, if changes since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)Resignation of Officer and Director. On February 19, 2013, Glenn Welstad submitted his resignation as President, Chief Executive Officer and a Director of Command Center, Inc. (the “Company”) in order to pursue other challenges. The resignation was effective February 19, 2013. A copy of the resignation letter is filed herewith as Exhibit 99.2 and incorporated by reference herein. It is not known if there is any disagreement by Mr.Welstad on any matter relating to the Company’s operations, policies or practices. Mr. Welstad has not had any material direct or indirect interest in any of the Company’s transactions since the beginning of the Company’s last fiscal year or in any currently proposed transaction. Section 8 – Other Events Item 8.01Other Events (a)Press Release On February 20, 2013, the Company issued the press release attached hereto as Exhibit 99.1.Exhibit 99.1 shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the Company under the Securities Act of 1933, as amended, or the Exchange Act. Item 9.01Financial Statements and Exhibits (d)Exhibits Press Release, issued by the Company, dated February 20, 2013 Letter, dated February 19, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Command Center, Inc. Date: February 22, 2013 By: /s/Ronald L Junck Ronald L Junck Executive Vice President and Secretary
